Citation Nr: 1641609	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-50 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active military service from June 1961 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously remanded by the Board in May 2011 at which time service connection for tinnitus was granted, and January 2014.   In December 2014, the Board referred this case for an expert medical opinion from an audiologist with the Veterans Health Administration (VHA).  The VHA medical expert's report was received by the Board in February 2015. 

A June 2015 Board decision denied service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which in August 2016, pursuant to a Joint Motion for Remand (JMR) vacated the June 2015 Board decision and remanded the case to the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran served in Vietnam from May 1965 to May 1966 and service personnel records show that he participated in a Vietnam counteroffensive campaign.  His military decorations include the Vietnam Campaign Medal with Device.  

Audiometric testing on examination for enlistment in 1961 did not include audiometric testing but his hearing of the whispered and spoken voice was 15/15, bilaterally.  

Audiometric testing on re-enlistment examination in May 1964 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
-5 (10)
-5 (5)
-5 (5)
Not tested
15 (20)
Left Ear
20 (35)
0 (10)
0 (10)
Not tested
20 (25)

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

On annual examination in November 1966 audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5 (20)
5 (15)
5 (15)
Not Tested
5 (10)
Left Ear
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)

On examination for service discharge in July 1970 audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
0
5
Not Tested
0
Left Ear
0
0
5
Not Tested
5

On VA audiology examination in July 2009 the Veteran reported having bilateral constant tinnitus, which was noted to be of unknown onset or etiology.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
25
35
20
35
30
Left Ear
25
30
15
30
30

Discrimination ability on speech audiometry testing was 96 percent in each ear.  The examiner noted that the Veteran had inservice unprotected exposure to hazardous military noise, as well as civilian noise.  The diagnosis was a mild sensorineural hearing loss in both ears with excellent speech recognition, bilaterally.  After a review of the claims file it was reported that the Veteran both entered and left military service with hearing acuity being within normal limits.  This "clearly" indicated that his hearing loss did not occur during service and it was less likely as not that his current hearing loss was related to service.  The Veteran did not associate his tinnitus with service and the record revealed that he had had several medical consultations but that tinnitus was not one of his complaints.  Thus, it was also opined that his tinnitus was less likely as not related to service

A May 2011 Board decision granted service connection for tinnitus noting that there was no reason to doubt the credibility of the Veteran's assertions (in documents other than the report of the 2009 examination report) that he was exposed to excessive noise during service and that he had had tinnitus since that time, which was a matter not addressed by the July 2009 VA examiner.  The claim for service connection for bilateral hearing loss was remanded, noting that the 2009 examiner did not consider the significance, if any, of the audiogram in May 1964 indicating a possible hearing loss in each ear based on the audiometric findings at 4,000 Hz of 15 (20 when converted to ISO (ANSI) and 20 (25 when converted to ISO (ANSI).  It was observed that the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Moreover, in Hensley, Id., the Court stated that service connection for hearing loss could be granted if there was an inservice upward shift in audiometric threshold levels, even if a hearing loss by VA standards was not shown during service.  The 2009 VA examiner had not commented on the significance of the above noted audiometric findings at 4,000 Hz in 1964.  The case was remanded for, in part, another VA audiometric examination and the examiner was requested to address this matter.  

On VA audiology examination in June 2011 the Veteran inservice and postservice history of noise exposure was reported.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25
30
20
35
30
Left Ear
25
25
20
30
25

Discrimination ability on speech audiometry testing was 96 percent in the right ear and 98 percent in the left ear.  The examiner reported that after considering adjustment from ASA to ISO standards, the inservice testing in 1964, and 1966 indicated normal hearing, bilaterally, from 500 to 4,000 Hz., as did audiometric testing at the service discharge examination in 1970.  The examiner stated that the "15 and 20 db thresholds in May 1964 after applying conversions.  Thresholds are considered within normal limits up to 25 dB.  Therefore, the thresholds in May 1964 are negligible."  The 2011 VA examiner further stated that "[t]he original examiner in 2009 based his review upon the true discharge exam in 1970 as was my opinion based upon this exam.  The veteran had normal hearing bilaterally at exit in 1970.  It is my opinion that it is NOT at least as likely as not that hearing loss is related to military service."  

In January 2014 the Board remanded the claim observing that "VA has conceded that the appellant experienced acoustic trauma in service as a result of his military duties.  It is not necessary that hearing loss be factually shown during service.  Hensley, [] does not require this."  Since it was undisputed that the Veteran was exposed to acoustic trauma during service, the June 2011 VA examiner's opinion was based solely on the absence of hearing loss noted on the discharge examination, and as such remand was required for an addendum opinion.  

In a February 2014 VA addendum opinion the 2011 VA examiner stated that thresholds were converted from ASA to ISO standards when the 2011 opinion was offered.  It was further stated that:  

Audiometric data indicated normal whisper tests bilaterally at entrance (June 1961). Subsequent audiograms in May 1964 and Nov 1966 (ASA to ISO conversions applied) indicated normal hearing bilaterally from 500-4000 Hz.  In July 1970, data indicated normal hearing bilaterally from 500-4000 Hz.  The VA Form 21-2507 asked examiner to address the 15 and 20 dB thresholds in May 1964 after applying conversions.  Thresholds are considered within normal limits up to 25dB.  Therefore the thresholds in May 1964 are negligible. The Notice of Disagreement filed by the veteran/VFW indicated that the claim was denied based upon the use of whisper tests, however this was incorrect.  The original examiner in 2009 based his review upon the true discharge exam in 1970.  My opinion was also based on the 1970 examination.  The veteran had normal hearing bilaterally at exit in 1970. 

To address the fact that the veteran had normal hearing at separation, the following is offered: 

In its landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." [sic] This study remains the definitive consensus in this matter.  Therefore, the veteran left the military with normal hearing and there is no research to support the delay of onset of hearing loss to many years later. 

It is my opinion that it is NOT at least as likely as not that hearing loss is related to military service. 

Thereafter, in December 2014 the Board referred this case for an opinion to the Veteran Health Administration (VHA).  In the request for an opinion the results of inservice audiometric testing and VA audiometric testing were reported.  The inservice audiometric testing in 1964 and 1966 were reported after conversion to the modern ISO standard.  However, there appears to have been a clerical error inasmuch as the result of the 1964 audiometric testing, after conversion, included stating that hearing acuity in the right ear at 4,000 Hz was 30 dbs (when it was actually 20 dbs after conversion to ISO standards).  In any event, in the VHA request it was stated that the 2011 VA examiner had not applied the findings of the Institute of Medicine to the facts of this case.  Specifically, the 2011 examiner did not comment on and/or discuss whether the Veteran's inservice noise exposure, conceded by VA, could have caused his current hearing loss, particularly in light of the holding in Hensley.  It was specifically requested that an opinion discuss the significance, if any, of the accepted inservice, as well as postservice, noise exposure and reconcile any opinion with those of the 2009 and 2011 examiners, and the 2011 VA examiner's addendum in February 2014.  

In an undated VHA opinion the results of the inservice 1964 and 1966 audiometric tests were reported, but without conversion to the modern ISO standards.  Moreover, it appears that the report also inadvertently transcribed the results of audiometric testing in 1964 in the right ear at 4,000 Hz in ASA standards as being "25" dbs, when in fact that unconverted test result at that frequency was "15" dbs.  In any event, it was opined that a hearing loss in the right ear was not as likely as not caused or a result of service since his hearing was normal at enlistment, during, and separation from service and also because at the 2011 examination he reported that he did not attribute his hearing loss and tinnitus to his military service or anything else.  His bilateral hearing loss was less likely as not caused or a result of inservice noise exposure, and there was "NO evidence of hearing loss during or shortly" after military service.  It was stated that the Institute of Medicine Report on inservice noise exposure concluded that based on current knowledge noise-induced hearing loss occurred immediately, and there was no scientific support for the delayed onset of noise-induced hearing loss weeks, months or years after the exposure event.  Since the Veteran's hearing was within normal limits at separation, his current hearing loss was less likely as not caused by or a result of inservice acoustic trauma.  It was noted that this opinion was in complete agreement with the opinions of the 2009 and 2011 examiners, and the February 2014 addendum by the 2011 examiner.  

Thereafter, the June 2015 Board decision denied service connection for bilateral hearing loss.  On appeal, the Court vacated the 2015 Board decision in an August 2016 Order, based upon a JMR.  The JMR stated that the Board had not ensured compliance with its prior remand directive.  Where the Board (by an AVLJ) had previously found the 2011 examination report and 2014 addendum to be inadequate in a Remand, in 2015 the Board (by a VLJ) in a Decision concluded that these were, in fact, adequate for claim adjudication without further discussion as to why such medical evidence was then considered adequate when previously it had not.  

The JMR noted that in 2014 the Board observed that the 2011 examination opinion was based on the absence of hearing loss at service discharge and in 2014 the Board request for a VHA opinion it was noted that the February 2014 addendum had not applied the findings of the Institute of Medicine to the facts of the case.  

In the JMR it was apparently indicated that compliance was required to ensure that the findings of the Institute of Medicine were applied to the facts of the case.   

Also, the JMR indicated that the VHA opinion was inadequate because it had not complied with the January 2014 remand instructions.  That remand had requested discussion of the significance, if any, of the inservice May 1964 audiometric results in the left ear at 4,000 Hz of 20 dbs under ASA standards and 25 dbs under ISO standards and whether any current hearing loss related back to this finding.  

The JMR also indicated that it was not clear whether, in rendering an opinion, that the VHA expert had applied either the ASA or the ISO standards but that the VHA expert appeared to have reported the results (in 1964 and 1966) in ASA (not ISO) standards.  

Lastly, the JMR stated that the VHA opinion was inadequate not only for not having complied with the January 2014 Board remand instructions but, also, for having failed to provide any rationale for the statement that there was no evidence of hearing loss during or shortly after service, despite the audiometric examinations showing a shift in the Veteran's hearing.  Rather, the JMR stated that "when comparing the May 1964 and November 1966 audiometric test results, there appears to be a shift in the Appellant's hearing at 500, 1000, and 2000 decibels [sic]."  

The Board now takes the opportunity to note that comparing the results of the 1964 and 1966 audiometric tests, after conversion to ISO standards, hearing in the left ear was better in 1966 at the frequencies of 500 and 4,000 Hz and the same at 1,000 and 2,000 Hz when compared to the 1964 test.  In the right ear, the results in 1966 were worse at 500, 1,000, and 2,000 Hz but better at 4,000 Hz.  

It is also significant to note that the JMR did not observe that the audiometric testing at discharge in 1970 revealed better hearing acuity in each ear at all of the frequencies tested in 1964 and 1966, with the exception that after conversion of the 1964 test results, hearing acuity in the right ear at 2,000 Hz was 5 decibels in 1964 and 1970.  

Nevertheless, the JMR which is the basis of the Court's remand instructed that there be "a new examination and the examiner shall clearly consider the converted ISO standards for the May 1964 and November 1966 audiometric findings before [italics added] rendering any opinion."  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit any additional evidence or information in support of his claim that is not already of record.  The Veteran is hereby informed that VA will provide assistance in gathering such evidence or information if he provides sufficient information as to the nature thereof, the inclusive dates of such relevant evidence, and the full name and current address of the custodian of such records.  

2.  Obtain an addendum opinion in light of the August 2016 JMR.  The examiner should have access to all needed VA electronic records.  

The examiner should be requested to review the evidence and provide an addendum addressing whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral hearing loss which the Veteran may now have began in or is related to his previously conceded noise exposure in service, including the threshold shifts seen among the May 1964 audiogram, November 1966 audiogram, and July 1970 audiogram. 

In so opining the examiner should do the following:  (1) consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service May 1964 and November 1966 audiograms (see above text of Remand); (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  

3.  The AMC/RO should review the record and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After taking any other development action deemed warranted, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

